Title: Alexander L. Joncherez to Thomas Jefferson, 2 July 1812
From: Joncherez, Alexander L.
To: Jefferson, Thomas


          Monsieur Georgetown Cola 2d Juillet. 1812.
          Je profite de l’occasion que Mr Julien me fournit, pour vous faire part de l’intention que j’ai depuis longtems, et que j’aurois mise en execution, Si j’avois Su de quelle maniere m’y prendre—C’est de vous prier d’accepter une quantité de cartes geographiques faites à la main, descriptives des terres reconnues par Mr Dentrecasteaux Amiral, et Mr D’Auribeau Capitaine de vaisseau à bord des fregattes L’Esperance et la Recherche dans les années 1792 et 93. Ces cartes en ma possession ne me Sont d’aucune valeur ni d’aucune utilité quelconque et je crois qu’en la vôtre elles pourroient, peut être, devenir un jour d’une utilité publique, elles presentent une description de terres que je ne connois nullement, tel que, Timor, Nouvelle Caledonie, Savu, Bourou, Diemen, Waigiou Isle aux Pinguins, Louisiade, Arsacides, Isles de Bougainville, Nouvelle Irlande, Terre de Nuyts, Isle St Paul &ca—
          Si, Monsieur, il vous plait de les accepter, je vous prie de m’indiquer la voye par laquelle je pourrois vous les faire parvenir—Il y en a 50. ou 60 la plus part très larges—
          J’ai l’honneur d’être Monsieur très respectueusement Votre très humble et obeissant ServiteurA L Joncheres
         
          Editors’ Translation
          
            Sir Georgetown Columbia 2 July. 1812.
            I take advantage of the opportunity afforded me by Mr. Julien, to inform you of a longstanding intention that I would already have executed if I had known how to proceed—It is to ask you to accept a number of hand-drawn geographical maps, describing some lands explored in the years 1792 and 93 by Mr. D’Entrecasteaux, admiral, and Mr. D’Auribeau, ship captain aboard the frigates Espérance and Recherche. These maps are in my possession but have no value nor use to me whatever, and I believe that in your possession, they might perhaps someday be of some public utility. They describe lands that I do not know at all, such as Timor, New Caledonia, Savu, Bourou, Van Diemen’s Land, Waigeo, Penguin Island, Louisiade, Arsacides, the Bougainville islands, New Ireland, Terre de Nuyts, Saint Paul Island etc.—
            If, Sir, it pleases you to accept them, please let me know how I should send them to you—There are 50 or 60 of them, most very wide—
            I have the honor to be, Sir, very respectfully your very humble and obedient servantA L Joncheres
          
        